PER CURIAM.
These appeals arose out of a proceeding in eminent domain by Dade County, lor acquisition of certain lands for park purposes. The propriety of the taking was established on an earlier appeal, Dade County v. Paxson et al., Fla.App.1972, 270 So.2d 455. Later a jury trial was had on issues relating to valuation of the property taken. Verdict was rendered and judgment entered thereon. Dissatisfied with the *15amounts awarded them by the verdict and judgment, the defendants James L. Paxson, Jr., and Jean Paxson, his wife, Donald Farquahar and Amelia B. Farquahar, his wife (by No. 72-1100), and Charles F. Harvey and Juanita Harvey, his wife, Helen A. Arnold, Arthur L. Hiestand and Elaine D. Hiestand, his wife, Martin Fine and Helen Margaret Fine, his wife, Maxwell Coleman and Ann Coleman, his wife (by No. 72-1089), appealed from the judgment. The appeals were consolidated here. Briefs were filed on behalf of appellants Paxsons and Harveys. Upon consideration of the contentions presented on behalf of appellants, in the light of the record, briefs and argument, we hold no reversible error has been demonstrated.
The judgment is affirmed.